Citation Nr: 1634500	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  06-25 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to October 27, 2015, and a rating in excess of 70 percent as of October 27, 2015.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to January 22, 2009.

3.  Entitlement to special monthly compensation (SMC) at the housebound rate pursuant to 38 U.S.C.A. §§ 1114(s)(1), prior to January 22, 2009.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs




ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for PTSD and assigned an initial rating of 30 percent, effective April 28, 2005.

An October 2008 rating decision assigned an increased rating of 50 percent for the PTSD, effective April 28, 2005.  A November 2015 rating decision assigned an increased rating of 70 percent for PTSD, effective October 27, 2015.  Because the maximum available benefit was not awarded, the claim for increase remains before the Board.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In March 2015, the Veteran withdrew in writing the request for a Board hearing.

This appeal was previously remanded by the Board in October 2009, March 2011, June 2015, and December 2015.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  Prior to August 27, 2008, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with reduced reliability and productivity, but the evidence did not more nearly approximate occupational and social impairment with deficiencies in most areas.

2.  As of August 27, 2008, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

3.  The evidence is at least evenly balanced as to whether the Veteran's service-connected PTSD made him unable to obtain and maintain substantially gainful employment consistent with his educational and occupational background from August 27, 2008, to January 22, 2009.

4.  The Veteran's PTSD did not make him unable obtain and maintain substantially gainful employment consistent with his educational and occupational background prior to August 27, 2008.

5.  As of August 27, 2008, the Veteran had a service-connected disability rated as total and he had additional service-connected disabilities independently ratable at 60 percent or more.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD prior to August 27, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating 70 percent, but not higher, for PTSD as of August 27, 2008, but not earlier, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for entitlement to a TDIU have been met from August 27, 2008, to January 22, 2009, but not before.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2015).

4.  The criteria for SMC at the housebound rate are met as of August 27, 2008, but not before.  38 U.S.C.A. §§ 1114(s), 5101, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims for initial compensable ratings arise from the Veteran's disagreement with the ratings assigned in connection with the grants of service connection for those disabilities.  Where an underlying claim for service connection has been granted and there is disagreement as to downstream questions such as the propriety of the assigned rating or effective date, the claim has been substantiated and there is no need to provide additional notice, and there is no prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, further discussion of the notification requirements with regard to these claims is unnecessary.  As to the issue of entitlement to a TDIU, the Veteran was sent a notification letter pertaining to the TDIU claim in May 2009. 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service medical records, identified VA treatment records, private medical records, SSA records, employer statements, and the Veteran's statements.

The Veteran was provided VA examinations in the August 2005, August 2008, May 2009, and October 2015.  When VA provides an examination, VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The August 2005, August 2008, May 2009, and October 2015 VA examination reports were thorough, adequate, and provide sound bases upon which to base a decision with regard to the claims.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, the VA examiner addressed the functional impact of the Veteran's PTSD upon ordinary conditions of daily life and work.  As a result, the Board finds the VA examinations to be adequate for the purpose of rating the issue on appeal.

In February 2016, the RO provided the Veteran with VA Form 21-8940 and asked that he complete and return it.  To date, the Veteran has not submitted a completed VA Form 21-8950.  The duty to assist is not always a one-way street.  The Veteran is obliged to cooperate in the development of a pending claim. Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, the Board will decide this claim based on the evidence of record.

The Board finds that VA has provided adequate assistance to the Veteran.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran has not made VA aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of these claims.

Increased Ratings

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

It is possible for a Veteran to have overlapping disabilities which are attributable to distinct diseases or injuries.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  

In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A Veteran is competent to report symptoms because that requires only personal knowledge, not medical expertise, as it comes to a person through the person's senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

PTSD

The Veteran is assigned a 50 percent rating for PTSD prior to October 27, 2015, and a 70 percent rating as of October 27, 2015.  PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  All psychiatric disabilities are rated under a General Rating Formula for Mental Disorders.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations to remove references to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, 4th edition (1994) (DSM-IV) and replace them with references to the updated Fifth Edition (DSM-5).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  79 Fed. Reg. 149, 45094 (2014).   VA adopted as final, without change, the interim final rule and clarified that the provisions of the interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  80 Fed. Reg. 53,1430 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in August 2009.  Therefore, the claim is governed by DSM-IV.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the Global Assessment of Functioning (GAF) scale was abandoned in the DSM 5 because of, among other reasons, its conceptual lack of clarity and questionable psychometrics in routine practice.  Diagnostic and Statistical Manual for Mental Disorders, 5th edition (2013).  However, this claim is governed by DSM-IV, and the GAF scale was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal, but ratings will not be assigned based solely on a GAF score. 

GAF scores ranging between 61 and 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging between 31 and indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, 4th edition (1994).

When rating mental health disabilities, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a Veteran's symptoms affecting the level of occupational and social impairment.  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant a rating, but are not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

At a May 2005 VA psychiatric examination, the Veteran reported having steady employment since shortly after service, and that his periodic job changes were not due to psychiatric symptoms.  He indicated that his efficiency was generally unimpaired at his current job, despite worsening anxiety symptoms.  He did not report taking excessive time off because of PTSD symptoms.  The Veteran had been married for more than thirty years.  He reported withdrawing from previously enjoyed activities in the last several years as anxiety and irritability increased.  He stated that he now avoided activities he used to enjoy, and now avoided invitations to go out.  He spent most of his time at home watching television or sitting by himself in his room.  He reported having a stable relationship with his wife, but stated that she had begun to complain about his need for isolation.  The Veteran attributed his increasing withdrawal to anxiety symptoms, including panic attacks, associated with PTSD. 

The Veteran reported high levels of anxiety, hypervigilance, and exaggerated startle response, especially in the last several years, although he had been taking Valium since the early 1970s.  He reported having nightmares and flashbacks two or three times a month on average, resulting in disturbed sleep patterns.  He also reported having panic attacks relatively frequently, usually triggered by stress or anger, that resulted in him restricting his activities outside the home.  He stated that he found it difficult to be around other people and felt emotionally numb much of the time.  He reported that his anxiety prevented him from concentrating when trying to read.

The VA examiner indicated that the Veteran was casually dressed, appropriately groomed, and oriented in all spheres.  He made good eye contact and displayed behavior appropriate to the interview.  His mood was highly anxious, and affect was constricted, but congruent with thought content.  He denied suicidal or homicidal ideation.  The VA examiner observed that the Veteran's thinking was relevant, logical, goal-oriented, and without evidence of formal thought disorder.  He did not report hallucinations or delusions.  His speech was rapid and marked by a mild dysfluency that he said had been present since he returned from Vietnam.  The VA examiner stated that the Veteran's long and short term recall were grossly intact.  His attention and concentration were impaired, but adequate for the purposes of the examination.  The VA examiner noted that the Veteran showed signs and symptoms of numbing, avoidance, impaired concentration, anxiety, and increased arousal.  He described the Veteran's PTSD symptoms as moderate to severe in intensity.  The VA examiner assigned the Veteran a GAF of 49.

A February 2006 Vet Center treatment record indicated that the Veteran reported having sleep disruptions, nightmares, flashbacks of Vietnam, and problems with anger.  He had issues with hyperarousal.  He also indicated that he withdrew and got shaky when anxious.  He was neat in appearance, friendly, cooperative, and his speech was appropriate.  The Veteran was oriented to time, place, and person.  His affect was appropriate, memory was normal, and judgment was good. He was tense.  He displayed signs of disorganized thinking, getting confused, and shaking when angry.  The Veteran reported occasionally forgetting dates or the sequence of events.  The Vet Center counselor noted that when the Veteran became visibly anxious that he tended to be repetitive and become shaky or trembly.

A March 2006 VA psychiatric treatment note indicates that the Veteran reported feeling nervous and having panic attacks. 

A June 2006 VA psychiatric treatment note indicates that the Veteran reported experiencing flashbacks and nightmares.  However, he reported that his sleep was fine.  A GAF score of 48 was assigned.

A September 2006 VA psychiatric treatment note indicates that the Veteran was restless and displayed symptoms of anhedonia.  The physician described the Veteran's judgment, insight, and impulse control as fair.  The Veteran reported having nightmares.  A GAF score of 55 was assigned.

A December 2006 VA psychiatric treatment note indicates that the Veteran reported symptoms of anxiety, nightmares, and disturbed sleep.

A March 2007 VA psychiatric treatment note indicates that the Veteran reported symptoms of anxiety, nightmares, disturbed sleep, and irritability.

A July 2007 VA treatment note indicates that the Veteran's attention, concentration, mood, and affect were all normal.  The Veteran reported getting flashbacks and nightmares three to four times a week.

A December 2007 VA treatment note indicates that the Veteran complained of nightmares and flashbacks one to two times a month.  The treating psychiatrist indicated that the Veteran made good eye contact.  He was slightly tense and his speech was coherent and fluent.  His affect was broad, and the Veteran described his mood as good.

A July 2008 VA treatment note indicates that the Veteran reported that he felt like his PTSD was under control, with no issues at that time.

A July 2008 VA psychiatric treatment note indicates that the Veteran reported having flashbacks and nightmares every day, and that they were getting worse.  The physician noted that the Veteran's attention was distractible and his concentration was impaired.  A GAF score of 47 was assigned.

At an August 2008 VA examination, the Veteran did not report difficulties on the job and did not recall taking days off because of psychiatric symptoms.  He reported having stable relationships with his wife and son.  His only outside socialization was limited to members of his treatment group at the Vet Center.  The Veteran reported very high levels of anxiety, and complained of frequent nightmares and intrusive memories of Vietnam, occasional panic attacks, social withdrawal, and lack of interest in most routine activities.  The VA examiner noted that the Veteran was socially isolated because of both his physical condition and anxiety symptoms.  His mood was highly anxious and affect constricted.  The VA examiner indicated that the Veteran's speech and thought process were generally unimpaired, although he spoke very rapidly, but with normal intonation.  His short term recall and concentration were impaired by anxiety.  He did not report phobias, obsessive thoughts, or rituals that interfered with functioning.  He reported panic attacks several times a month, which resulted in exacerbation of service-connected breathing difficulties.  The VA examiner described the Veteran's symptoms as moderate to severe, and noted reduced reliability and productivity due to PTSD signs and symptoms.  The VA examiner assigned a GAF of 45, and stated that the Veteran's GAF had ranged from 41 to 47 in the past year.

An October 2008 VA psychiatric treatment record indicates that the Veteran reported having nightmares and flashbacks daily.  He reported hypervigilance and waking up sweating.  He also reported that while asleep and having nightmares, he kicked and hit his wife.  The physician noted that the Veteran's concentration was impaired and he was hypervigilant.  A GAF score of 45 was assigned.

A November 2008 VA psychiatric treatment record indicates that the Veteran occasionally hit his wife during sleep in response to nightmares.  He had a startle response, hypervigilance, and sweating.  The physician also noted that the Veteran's concentration was impaired, and assigned a GAF score of 45.

A January 2009 VA psychiatric treatment record indicates that the Veteran reported having nightmares and flashbacks every two days.  The physician indicated that the Veteran's concentration was impaired and he was hypervigilant.

At a May 2009 VA examination, the VA examiner noted that the Veteran's January and February 2009 surgeries to remove a brain metastasis and a post-operative hematoma had resulted in personality changes (greater emotionality, mild disinhibition) and cognitive deficits (word finding difficulties, concrete thinking).  The Veteran also reported experiencing a great deal of anxiety, having trouble sleeping, having occasional memories of Vietnam, and being easily frustrated.  The VA examiner indicated that the Veteran was no longer able to drive due to his post-operative seizures, and spent most of his time with his wife and son.  He tried to work in the yard as a hobby, but tired easily.  He had no hobbies other than watching television and did not belong to clubs or organizations.  The VA examiner opined that those limitations were at least as likely as not due to the Veteran's PTSD.

The VA examiner reported that the Veteran was appropriately groomed and oriented in three spheres, although he was mistaken about the month of the year.  His hygiene was unremarkable and he displayed behavior appropriate to the interview setting, although he was somewhat disinhibited.  His mood was anxious, and affect was constricted, but congruent.  His speech was rapid, but delivered with normal intonation and rhythm, with some hesitations and word substitutions.  His thinking was generally linear and without signs of formal thought disorder, but he was concrete and inaccurate when he was asked to define proverbs and verbal similarities.  He showed signs of constructional apraxia reproducing a line drawing.  He did not report panic attacks, obsessions, or phobias that interfered with normal functioning.  Long and short term recall appeared to be grossly intact.  Attention and concentration were adequate for the purpose of the examination.  Judgment and insight were present.  

The VA examiner opined that the symptoms of greater emotionality and mild disinhibition displayed by the Veteran, diagnosed as a personality change due to a general medical condition (brain metastasis) were at least as likely as not secondary to brain metastasis and surgery.  The VA examiner further opined that the Veteran was displaying signs of a cognitive disorder, with symptoms of word finding difficulties, constructional apraxia, and concrete thinking, that was at least as likely as not due to the brain metastasis.  In addition, the VA examiner stated that it was impossible to evaluate the effects on functioning of the Veteran's PTSD, cognitive disorder, and personality change due to a general medical condition separately, because they were mutually exacerbating.

The VA examiner noted that the Veteran continued to report symptoms of PTSD, including re-experiencing military stressors in nightmares.  He also reported increased arousal, with symptoms of irritability, hypervigilance, and an exaggerated startle response.  The Veteran reported having signs and symptoms of numbing and avoidance, such as trying to avoid subjective and objective reminders of his military experience, felling alienated from others, a restricted affect, and lacking interest in significant activities.  The VA examiner indicated that the PTSD symptoms reported by the Veteran were moderate in severity and occurred daily.  

The VA examiner also indicated that the Veteran had reduced reliability and productivity due to PTSD signs and symptoms.  The Veteran reported significant difficulty concentrating and discomfort around other people.  The Veteran also stated that he had difficulty following through on day to day tasks because of emotional lability and anxiety.  A GAF score of 41 was assigned, based on symptoms of PTSD and personality change due to a general medical condition.

At an October 2015 VA examination, the examiner noted that the Veteran had a diagnosed traumatic brain injury (TBI) secondary to a brain tumor and brain post-operative procedures, and that it is not possible to differentiate between the symptoms of PTSD and TBI.  The VA examiner stated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The VA examiner stated that there appeared to be some evidence of personality changes secondary to the brain operation.  However, the examiner indicated that it was unclear as to which portion was a symptom manifestation of PTSD or due to brain injury.

The Veteran described his relationship with his wife and son as "alright."  He reported some conflict with his wife at times, which he attributed to "being around each other in the house too much."  Socially, he stated that he only talked with his neighbor.  The Veteran reported episodes of intense anger that occurred without a trigger.  He also reported continuous elevated and hypervigilance.  The VA examiner noted that the Veteran described having all symptom clusters of PTSD.  The Veteran reported experiencing intrusion symptoms, exhibiting avoidance behaviors, having negative alterations in cognitions and mood, and marked alterations in arousal and reactivity.  The VA examiner noted that the Veteran's motor activity was hyperactive, his mood was anxious, his affect was congruent to mood and had a normal full range.  His speech was at a normal rate and speed.  Recent and remote memory was intact.  Concentration appeared good.  Impulse control was fair.  His thought process was linear and logical.

After a review of all the evidence, lay and medical, the Board finds that that prior to August 27, 2008, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with reduced reliability and productivity.  The May 2005 VA examination report indicated that the Veteran was employed and his PTSD symptoms did not generally cause occupational impairment.  However, the May 2005 VA examination and VA treatment records from 2006 to July 2008 indicated that he was increasingly isolated in social relationships, had disturbances in mood and motivation, and had frequent panic attacks.  His speech was rapid, concentration was mildly impaired, and affect was constricted.  For these reasons, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under Diagnostic Coe 9411 for an initial rating of 50 percent, and no higher, prior to August 27, 2008.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130 (2015).

The Board finds that criteria for a disability rating of 70 percent were not met or more nearly approximated prior to August 27, 2008.  The evidence during the appeal period prior to August 27, 2008, does not show that the Veteran experienced occupational and social impairment with deficiencies in most areas. The evidence shows no symptoms of obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  Although the Veteran reported frequent panic attacks and increasing difficulty in establishing and maintaining effective social relationships, the record does not show occupational and social impairment in most areas such that a 70 percent disability rating would be appropriate.  Therefore, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent for PTSD for prior to August 27, 2008.

In addition, the Board finds that, after a review of all of the evidence of record, both lay and medical, for the rating period as of August 27, 2008, the Veteran's PTSD manifested symptoms such as chronic sleep impairment due to nightmares and flashbacks, very high levels of anxiety, frequent panic attacks, social isolation, a lack of interest in most routine activities, a constricted affect, rapid speech, short term recall and concentration impaired by anxiety, hypervigilance, irritability, an exaggerated startle response, and intense unprovoked anger.  While the Veteran has maintained relationships with his wife and son, the evidence also indicated that those relationships were at times strained due to PTSD symptoms and that he was unable to establish and maintain other interpersonal relationships. 

The Board acknowledges the Veteran's January and February 2009 surgeries to remove a brain metastasis and a post-operative hematoma.  The Veteran is service-connected for a brain tumor, status post right upper and middle lobectomy.  That disability was rated 100 percent from January 22, 2009, and 60 percent from September 1, 2012.  The May 2009 and October 2015 VA examiners agree that the brain tumor and related surgeries caused personality changes in the Veteran, and impairment in cognitive function.  That is compensated in the June 2011 rating decision assigning the current 60 percent rating for the brain tumor under Diagnostic Code 8003, which noted the presence of mild cognitive impairment secondary to the brain disability.  However, both the May 2009 and October 2015 VA examiners agreed that it is unclear to what extent the personality changes and cognitive impairment are attributable to the PTSD versus the brain tumor and treatment.  The Board finds that the current 60 percent rating for the brain tumor and residuals contemplates the Veteran's symptoms of mild cognitive impairment, but not the symptoms of personality changes.  Therefore, in order to avoid pyramiding, the Board has attributed the symptoms of cognitive impairment to the Veteran's service-connected brain tumor and the symptoms of personality changes to the Veteran's service-connected PTSD.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the Board notes that even if all symptoms of cognitive impairment were attributed to the service-connected PTSD, instead of the brain tumor, the Veteran's symptoms would still not meet the criteria for ratings higher than those assigned in this decision.

Overall, the above evidence offers probative evidence of occupational and social impairment with deficiencies in most areas such as work, family relations, and mood as of August 27, 2008.  Therefore, the Board finds that these symptoms more nearly approximate the criteria under Diagnostic Code 9411 for a 70 percent rating as of August 27, 2008.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130 (2015).

The criteria for a disability rating of 100 percent have not been met or more nearly approximated for any period on appeal.  The evidence shows no symptoms of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or memory loss for names of close relatives, own occupation, or own name. Although the Board is granting entitlement to TDIU solely based on the Veteran's PTSD symptoms for a portion of the period on appeal, the record does not at any time under review show both total occupational and social impairment.  The Veteran has maintained relationships with his wife and son, even if those relationships have been strained at times.

Accordingly, the Board find that the preponderance of the evidence is against the assignment of a rating higher than 50 percent prior to August 27, 2008, or a rating higher than 70 percent as of August 27, 2008.  The findings of more serious impairment justifying a 70 percent rating were first shown at the August 2008 VA examination.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the Board finds that the evidence supports the assignment of a 70 percent rating as of August 27, 2008, but not earlier.  The Board finds that the preponderance of the evidence is against the assignment of a 100 percent schedular rating at any time under review, as total social impairment has not been shown.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Extraschedular Consideration

There is a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  If the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

A Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extraschedular rating based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular ratings.  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the combined effect of multiple service-connected disabilities when the collective impact or compounding negative effects of the service-connected disabilities, when that presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  The rating criteria found in Diagnostic Code 9411 are very broad and contemplate the Veteran's symptoms of anxiety, occupational and social impairment, constricted affect, panic attacks, disturbances of motivation and mood, intense unprovoked anger, hypervigilance, and chronic sleep impairment.  Most importantly, those criteria consider the level of resulting social and occupational impairment caused by the symptoms.  Because the Veteran's PTSD symptoms are contemplated by the rating criteria, then the rating criteria are not inadequate to rate the disability.

The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Therefore, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current PTSD.  In the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun v. Peake, 22 Vet. App. 111 (2008); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

TDIU

It is the established policy of VA that all Veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015). 

TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  In calculating whether a Veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  38 C.F.R. § 4.16(a) (2015).  

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be made unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  Unemployability is synonymous with the inability to secure and maintain a substantially gainful occupation.  VAOPGCPREC 75-91 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  

A Veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a Veteran is entitled to TDIU.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record show some factor which places him in a different position than other Veterans with the same rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In many TDIU cases, the Veteran is already receiving benefits from the Social Security Administration (SSA).  SSA decisions are not controlling, but pertinent to determining a Veteran's ability to engage in substantially gainful employment.  Martin v. Brown, 4 Vet. App. 136 (1993); Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992).  

Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2015).

A claim for TDIU has been raised by the record.  The Board recognizes that the Veteran was awarded a 100 percent rating for lung cancer as of December 26, 2007, and a 100 percent rating for a brain tumor as of January 22, 2009, although that rating was reduced to 60 percent from September 1, 2012.  Based on those ratings, the Veteran was also awarded SMC, effective January 22, 2009, for having met the criteria for being housebound.  

The Veteran did not meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a) as of August 17, 2008, as he was service-connected for lung cancer, rated 100 percent from December 26, 2007; and PTSD, rated 50 percent from April 28, 2005, and 70 percent from August 27, 2008.

Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Bradley v. Peake, 22 Vet. App. 280 (2008) (there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) by having an additional disability of 60 percent or more).  Here, as SMC under 38 U.S.C.A. § 1114(s) was awarded from January 22, 2009, the issue of entitlement to a TDIU is moot as of that date.

The Board recognizes that, prior to December 26, 2007, the Veteran was not service-connected for any disability other than PTSD, which was rated 50 percent.  In addition, the evidence shows that he was working full time for part of that time.  The Board finds that entitlement to SMC under 38 U.S.C.A. § 1114(s) does not appear to be at issue prior to December 26, 2007, regardless of whether a 100 percent rating is established under the rating criteria or under the criteria for TDIU.  Nevertheless, TDIU is a potential basis for awarding a 100 percent rating prior to December 26, 2007, and must be considered.

From December 26, 2007, to January 22, 2009, consideration of entitlement to a TDIU should exclude consideration of the service-connected lung cancer as that disability is rated as 100 percent during that period.  Thus, entitlement to SMC under 38 U.S.C.A. § 1114(s) would only be warranted for if the award of a TDIU was solely based on the service-connected PTSD, as it was the only other service-connected disability during that period.

The Veteran's service separation form indicates that he served in the Army for two years as a door gunner.

During the May 2005 VA examination, the Veteran reported that he had worked full time for the past five years for a manufacturer.  He indicated that his efficiency was generally unimpaired at his current job despite worsening anxiety symptoms.  He did not report taking excessive time off because of PTSD symptoms. 

In statements dated September 2005 and August 2006, the Veteran indicated that he was unable to work to his fullest capacity due to PTSD.

A June 2006 letter indicated that the Veteran had been employed part-time at the Stop and Shop since September 2002.

A July 2007 statement from the Veteran's treating physician indicated that the Veteran was only able to work part-time due to his PTSD.

An October 2007 VA psychiatry treatment noted indicated that the Veteran continued to work at the Stop and Shop.

The Veteran filed for disability benefits from the Social Security Administration (SSA) in January 2008.  SSA determined that the Veteran's disability began on October 14, 2007, due to lung cancer.  In the SSA claim, the Veteran indicated that his lung cancer, chronic obstructive pulmonary disease, and PTSD limited his ability to work.  He specifically stated that the anxiety from PTSD limited his ability to work.  The Veteran reported that he stopped working on October 14, 2007, when he had surgery on his lung and began chemotherapy.  The Veteran stated that he had worked as a router operator for a manufacturer from 1967 to 1994, working 16 hours per day, seven days per week.  He stated that he worked for 16 hours a day, seven days a week as a security guard from 1994 to 1997.  From 1998 to 2005, he reported working eight hours a day, five days a week as a sheet metal worker.  From 2000 to October 2007, he reported working six hours per day, six days per week as a clerk in a supermarket.  The Veteran indicated that he graduated from high school, and had completed no special job training, trade, or vocational school.

At an August 2008 VA psychiatric examination, the VA examiner indicated that the Veteran reported that the factory that employed the Veteran from 2000 to 2005 went out of business shortly after his previous VA examination, and he subsequently worked part-time in a grocery store.  He reported working 25 hours a week and said that he would have worked more hours if they had been available.  He stated that he was forced to stop working after his October 2007 surgery for lung cancer.  He did not report difficulties on the job and did not recall taking days off because of psychiatric symptoms.

The August 2008 VA examiner noted that while the Veteran's unemployment was due to physical health problems, he reported that he had difficulty following through on day to day tasks because of anxiety and occasional panic attacks.  His short term recall and concentration were impaired by anxiety.

At a May 2009 VA examination, the VA examiner indicated that the Veteran had stopped working because of fatigue secondary to the chemotherapy for lung cancer.  The VA examiner also indicated that the Veteran had reduced reliability and productivity due to PTSD signs and symptoms.  The Veteran reported significant difficulty concentrating and discomfort around other people.  The Veteran also stated that he had difficulty following through on day to day tasks because of emotional lability and anxiety.  A GAF score of 41 was assigned, based on symptoms of PTSD and personality change due to a general medical condition.

It is acknowledged that SSA determined that the Veteran's disability began on October 14, 2007, with a primary diagnosis of lung cancer.  However, while the lung cancer considered by SSA is service-connected, it is excluded from the TDIU analysis as it has been rated 100 percent disabling for the entire period on appeal.  The current TDIU analysis is focused solely on whether the Veteran was unable to secure or follow substantially gainful employment prior to January 22, 2009 due to service-connected PTSD.

The evidence of record indicates that the Veteran's PTSD met the schedular criteria for consideration of TDIU from August 27, 2008.  Based on the evidence of record, both lay and medical, the Board finds that the Veteran's service-connected PTSD substantially impacted his ability to work as of August 27, 2008.  The August 2008 VA examiner noted that the Veteran's anxiety and panic attacks impaired his short-term recall, concentration, and ability to perform day-to-day tasks.  The May 2009 VA examiner also opined that the Veteran's PTSD symptoms caused him to have reduced reliability and productivity, including difficulty concentrating, discomfort around other people, and difficulty following through on day-to-day tasks because of emotional lability and anxiety.  These PTSD symptoms caused the Veteran to be unable or limited in his ability to perform both manual and sedentary work.  Given the significant impact of the service-connected PTSD on the Veteran's ability to work and perform routine tasks that would likely be required for employment, the evidence is at least evenly balanced as to whether service-connected PTSD precluded him from obtaining and maintaining substantially gainful employment. Therefore, as the evidence is at least in equipoise, the Board resolves reasonable doubt in favor on the Veteran in finding unemployability due to service-connected PTSD, and entitlement to a TDIU is warranted as of August 27, 2008.

TDIU is authorized for any disability or combination of disabilities where the schedular rating is less than total, and the claimant is unable to secure and maintain substantially gainful employment because of the severity of service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent.  If a claimant does not meet the minimum rating requirements of 38 C.F.R. § 4.16(a) for a TDIU on a schedular basis, he can still establish a TDIU on an extraschedular basis.  An extraschedular rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  38 C.F.R. §§ 4.15, 4.16(a) (2015).  The Board notes that the Veteran's PTSD met the schedular rating requirement for TDIU as of August 27, 2008.  Therefore, the Board must consider whether an extraschedular TDIU is warranted prior to August 27, 2008;

An extraschedular TDIU is warranted if the evidence establishes that the service-connected disability has rendered the Veteran unable to secure and follow substantially gainful employment.  When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423 (2009).  Rather, it must remand the claim for referral to the Director of Compensation.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b) (2015).  

After a review of all the evidence, both lay and medical, the Board finds that the preponderance of the evidence is against referral to the Director of the Compensation Service for consideration of a TDIU on an extraschedular basis.  The Veteran indicated in the May 2005 VA examination that his occupational efficiency was generally unimpaired by anxiety symptoms.  The Veteran stated in September 2005 and August 2006 that he was unable to work to his fullest capacity due to PTSD.  A June 2006 letter from his employer indicated that he was employed part-time, and an October 2007 VA treatment note indicated that he continued to be employed in the same position.  The Veteran also reported to SSA that PTSD limited his ability to work, due to anxiety symptoms.  However, limited ability to work does not necessarily equate to an inability to secure or follow substantially gainful employment due to service-connected disabilities.  The evidence supports a finding that the Veteran was able secure and follow substantially gainful employment until October 2007.  While the Veteran stopped working in October 2007, this was related to lung cancer.  The earliest evidence that the Veteran's PTSD symptoms made him unable to work solely on the basis of that disability was the August 2008 VA examination.  Therefore, the preponderance of the evidence supports a finding that the Veteran first became unable to secure and follow substantially gainful employment due to his PTSD symptoms in August 2008.

For these reasons, the Board finds that referral to the Director of Compensation Service for extraschedular consideration of entitlement to a TDIU prior to August 27, 2008 is not warranted.  38 C.F.R. § 4.16 (2015).

SMC prior to January 22, 2009

SMC is payable at the housebound rate where the claimant has a single service-connected disability rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s)(1) (West 2014); 38 C.F.R. § 3.350(i) (2015). 

Generally, benefits under 38 U.S.C.A. § 1114(s) are not available to a Veteran whose total disability rating is based on multiple disabilities, none of which is rated as 100 percent disabling.  TDIU may satisfy the total rating element under 38 U.S.C.A. § 1114(s), but only when that award is predicated on a single disability, rather than on multiple service-connected disabilities.  Bradley v. Peake, 22 Vet. App. 280 (2008) (noting the circumstances under which a disorder, while rated less than 100 percent disabling, satisfies the requirement of service-connected disability rated as total the purposes of 38 U.S.C.A. § 1114(s)).

The Veteran's award of TDIU, with an effective date of August 27, 2008, is based solely on service-connected PTSD.  Thus, the Veteran's TDIU meets the criteria for a single service-connected disability rated as totally disabling for 38 U.S.C.A. § 1114(s) purposes.  In addition, the Veteran is in receipt of a 100 percent disability rating for lung cancer as of December 27, 2007.  As the Veteran has a single service-connected disability rated as totally disabling for 38 U.S.C.A. § 1114(s) purposes and a separate service-connected disability rated in excess of 60 percent, SMC at the housebound rate is granted, effective August 27, 2008.  38 U.S.C.A. § 1114(s)(1) (West 2014).


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD, prior to August 27, 2008, is denied.

Entitlement to a rating of 70 percent for PTSD, but not higher, effective August 27, 2008, is granted.

Entitlement to TDIU from August 27, 2008, to January 22, 2009, is granted.

Entitlement to TDIU prior to August 27, 2008, is denied.

Entitlement to SMC at the housebound rate from August 27, 2008, to January 22, 2009, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


